DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 48-54 and 56-65 are pending.
Claims 1-47 and 55 are cancelled.
Claims 56 and 58-59 are withdrawn as being directed to a non-elected invention, the election having been made on 7/1/2019.
Claims 48-54, 57, and 60-65 have been examined.

Priority
This application is a CON of 15/245,693 08/24/2016 PAT 10046060
15/245,693 is a DIV of 14/585,028 12/29/2014 PAT 9433685
14/585,028 is a DIV of 13/377,519 06/13/2012 PAT 8933013
13/377,519 is a 371 of PCT/US2010/038226 06/10/2010
PCT/US2010/038226 has PRO 61/185,943 06/10/2009
13/377,519 is a CIP of 12/323,915 11/26/2008 PAT 8080518
12/323,915 has PRO 60/992,678 12/05/2007
The limitation of lodoxamide in new claim 65 is first disclosed in the application of PCT/US2010/038226 06/10/2010; thus the prior art date of claim 65 is the effective filing date of 13/377,519 on 06/10/2010.

Withdrawn Objection and Rejection
The objection of claim 49 is withdrawn because the amendment to claim 49 overcomes the objection.
The rejection of claims 57 and 64 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because the amendment to claim 57 overcomes the rejection.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 48-54, 57, and 60-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tymianski (US 2003/0050243 Al, previously cited 3/26/2020.) in view of Lindsberg et al. (US 2006/0276455 Al, previously cited 3/26/2020.).
Claim 48 is drawn to a method of inhibiting cerebral ischemia due to endovascular surgery comprising:
(i) administering to a subject undergoing endovascular surgery a pharmacologic agent linked to a tat peptide of 5-30 amino acids in a regimen effective to inhibit binding of PSD95 to NDMAR 2B and inhibit cerebral ischemia;
(ii) administering to the subject a mast cell degranulation inhibitor; wherein (a) the mast cell degranulation inhibitor is administered within a period of 30 minutes before to 15 minutes after the pharmacological agent and (b) able to inhibits an anti-inflammatory response induced by the internalization peptide. The underline phrase is not given weight when it simply expresses the intended result of a process step positively recited without adding an additional manipulated step to further limit the method as claimed. See MPEP 2111.04 (I).
[AltContent: textbox ([img-media_image1.png]    [img-media_image2.png])]Tymianski teaches a method of inhibiting binding of PSD95 to NMDAR 2B by
administering a Tat fusion peptide (TAT-NR2B 9c) to protect neurons from excitotoxic insults
[Fig 5A and 6F shown as follows] and dramatically reduced cerebral infarction volume in rats subjected to transient focal cerebral ischemia [Abstract, 0046]. Tymianski suggests the Tat peptide sequence is SEQ ID NO: 2 consisting of YGRKKRRQRRR [0058, SEQ ID NO: 2] fusion to the preferred therapeutic peptide of KLSSIESDV (SEQ ID NO: 1) [0059], reading on the limitation of a pharmacologic agent linked to a tat peptide of 5-30 amino acids. Tymianski further suggests the fusion peptide YGRKKRRQRRR-KLSSIESDV (TAT-NR2B9c shown in Fig 6F above) inhibits binding of PSD95 to NMDAR 2B leading to protecting the damage to neurons comprising anoxia, ischemia, excitotoxicity, lack of neurotrophic support, disconnection, and mechanical injury [0053] substantially to the same clinical symptoms of cerebral ischemia due to endovascular surgery.
Tymianski does not explicitly teach further administering a mast cell degranulation inhibitor for treating cerebral ischemia.
Lindsberg et al. teaches use of a mast cell activation or degranulation blocking agent in the manufacture of a medicament for the treatment of cerebral ischemia (Title an Abstract; Fig 4). Lindsberg et al. teaches the treatment comprising surgical procedures associated with a recognizable risk of cerebral ischemia [0035] and surgical procedures associated with physical brain handling of brain and meningeal tissues (reading on endovascular surgery [0036-0039]), that could cause significant mast cell degranulation through mechanical forces [0042]. Lindsberg et al. suggests a mast cell degranulation-blocking agent administered before, preferably at least 5 minutes, in particular at least 10 minutes before the patient is subjected to conditions, which normally are conducive to cerebral ischemia [0056]. Lindsberg et al. further suggests a mast cell degranulation-blocking agent may be administered in combination with other therapeutically active ingredients [0062], such as Tymianski’s TAT-NR2B9c, reading on the limitation of administering a mast cell degranulation inhibitor within a period of 30 minutes before to 15 minutes after the pharmacological agent. Since Lindsberg's mast cell degranulation blocking agent is a mast cell degranulation inhibitor, Lindsberg's mast cell degranulation blocking agent would be able to inhibit degranulation of mast cell induced by the internalization peptide of Tat as claimed in addition to inhibiting mast cell activation or degranulation during cerebral ischemia. MPEP 2144.06 states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06). In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442,445, 169 USPQ 423,426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960). As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art. In the present case, Lindsberg et al. teach the beneficial combination of a mast cell activation/degranulation blocking agent with another therapeutic agent for the same purpose to treat cerebral ischemia in a subject [0062], one of ordinary skill in the art at the time of this invention was made would have found it obvious to beneficially combine Lindsberg’s mast cell activation/degranulation inhibitor with Tymianski’s fusion peptide YGRKKRRQRRR-KLSSIESDV (TAT-NR2B9c) to treat cerebral ischemia in a subject, reading on claims 48-50.
With respect to claims 51-52, Lindsberg et al. suggests a mast cell degranulation blocking agent may be administered by any means that results in the contact of the active agent with the agent's site of action in the body of a patient [0062, 0064].
With respect to claim 53, Lindsberg et al. suggests a mast cell degranulation-blocking agent administered before, preferably at least 5 minutes, in particular at least 10 minutes before the patient is subjected to conditions (reading on administered once during the disease episode), which normally are conducive to cerebral ischemia [0056].
With respect to claim 54, Lindsberg et al. further suggests a mast cell degranulation blocking agent may be administered as the sole active agent in a pharmaceutical composition, or they can be used in combination with other therapeutically active ingredients [0062].
With respect to claims 57, and 60-62, Tymianski suggests the Tat peptide sequence is SEQ ID NO: 2 consisting of YGRKKRRQRRR [0058] fusion to the preferred therapeutic peptide of KLSSIESDV (SEQ ID NO: 1) [0059].
One of ordinary skill in the art at the time the invention was made would have been taught and/or motivated to combine Tymianski fusion peptide with Lindsberg’s mast cell degranulation blocking agent because Lindsberg et al. suggest a beneficial combination of a mast cell degranulation-blocking agent with the other therapeutically active ingredients (e.g., Tymianski’s TAT-NR2B9c) to treat surgery related cerebral ischemia [0036-0039, 0062]. The combination would have reasonable expectation of success because both references teach a method and composition to treat cerebral ischemia detailed above.
Applicant’s Arguments
(i)	The Examiner has not accurately quoted the relevant language. The claim does not say "able to inhibit," but actually "inhibits an inflammatory response induced by the internalization peptide." (Remarks, p5, para 3).
(ii)	MPEP 2141 V (B) provides that prima facie obvious can be rebutted when the "elements in combination do not merely perform the function that each element performs separately." Here, the pharmacological agent and mast cell degranulation inhibitor of the present claims do not in combination merely perform the function that each element performs separately. the agents not only inhibit ischemia, but the mast cell degranulation inhibitor inhibits and inflammatory response due to the pharmacological agent (p5, last para).
(iii)	Our position is that such inhibition can occur when a mast cell degranulation inhibitor is used in combination with a tat peptide linked to a pharmacological agent, but was unexpected. Although a mast cell degranulation inhibitor by what was unexpected was that mast cell degranulation occurred at all on administration of the pharmacological agent including the tat peptide (Remarks p6, whole page bridging to p7, para 1).
(iv)	In the prior use of Lindsberg, the mast cell degranulation inhibitor did not inherently inhibit inflammation due to a tat peptide because no tat peptide was present. (Remarks, p7, 2nd last para).
(v)	The distinction between permissible and unpermissible use of inherency in method claims is illustrated by two Federal Circuit cases In Santarus Inc. v. Par Pharmaceutical Cos. Inc., 694 F.3d 1344 (Fed. Cir. 2012) and Millennium Pharmaceuticals, Inc. v. Sandoz Inc., 862 F.3d 1356 (Fed. Cir. 2017). The unexpected result would not be present when either agent is used alone or in combinations with unrelated classes of agent (p8, last para bridging to p9, para 1-2).
Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because applicant narrowly interprets the meaning “able to inhibit” in the office action. The administered mast cell degranulation blocking agent as taught Lindsberg et al is able to inhibit mast cell degranulation induced by cerebral ischemia as well as to inhibit an internalization peptide of Tat induced mast cell degranulation. When Lindsberg’s mast cell degranulation blocking agent, such as tranilast [0057] and/or azelastine [0058] is administered according to the combined teaching of Tymianski in view of Lindsberg et al., Lindsberg’s mast cell degranulation blocking agent is actually inhibiting an inflammatory response induced by the internalization peptide of Tymianski’s TAT-NR2B9c consistent with the disclosure in the specification [0010-0011]. In addition, applicant failed to provide any data to show Lindsberg’s mast cell degranulation blocking agent “NOT” able to inhibit tat-mediated inflammatory response as claimed.
Applicant’s argument (ii) is not persuasive because applicant narrowly interprets the closest prior art of Lindsberg et al. and the claim scope. Lindsberg et al. teach use of a mast cell degranulation blocking agent in a medicament for the treatment of cerebral ischemia (Title an Abstract; Fig 4) because mast cells in the brain tissue are commonly degranulated during cerebral ischemia [0012-0013]. Lindsberg et al. teach the mast cell degranulation inhibitor are selected from bis(acetoxymethyl) cromoglycate, disodium cromoglycate, nedocromil, tranilast c-kit receptor inhibitors, chymase inhibitors and precollagenase activator inhibitors (claim 38). Applicant failed to provide any evidence to show Lindsberg’s mast cell degranulation inhibitors (taught by the closest prior art reference) do NOT inhibit tat peptide induced mast cell degranulation during the treatment of cerebral ischemia. Furthermore, the claims are directed to a method of inhibiting cerebral ischemia. Tymianski in view of Lindsberg et al. teach all the steps of the method as claimed. MPEP 2144 (IV) states “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).” Thus, one of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings. 
In response to applicant's argument (iii), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The preamble is directed to a method of inhibiting cerebral ischemic under the broadest claim interpretation. If a mast cell degranulation inhibitor taught by Tymianski in view of Lindsberg et al. is capable of performing inflammatory response induced by the internalization tat peptide, the limitations of claims are satisfied. 
Furthermore, “inhibition of an inflammatory response induced by the internalization peptide” as argued by applicant do not add a manipulated step to differentiate the claims from the teachings of Tymianski in view of Lindsberg et al. Thus, argument (iii) is not persuasive.
Applicant’s argument (iv) is not persuasive because the inherent properties is applied to a product of a mast cell degranulation inhibitor not a method step as argued by applicant. MPEP 2112.01 states “Product and apparatus claims - when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Furthermore, applicant failed to provide any data to show Lindsberg’s mast cell degranulation inhibitors do not inhibit tat-mediated inflammatory response as claimed.
Applicant’s argument (v) is not persuasive because the two case laws are not suitable to apply to Tymianski in view of Lindsberg et al. First of all, the product as argued the case law of In Santarus Inc. v. Par Pharmaceutical Cos. Inc., 694 F.3d 1344 (Fed. Cir. 2012) is a natural-occurring product; whereas, Tymianski’s TAT-NR2B 9c and Lindsberg’s mast cell degranulation inhibitors are not. Secondly, the case law of In Millennium Pharmaceuticals, Inc. v. Sandoz Inc., 862 F.3d 1356 (Fed. Cir. 2017) is directed to comparison a product and a process of making the product; whereas, Lindsberg et al. teach mast cell degranulation inhibitors and methods of using the compounds with a single compound structure for the treatment. MPEP 2112.01 states “Product and apparatus claims - when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.
For at lease the reasons above, the arguments are not persuasive.

2.	Claims 63-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tymianski in view of Lindsberg et al. as applied to claims 48-54, 57, and 60-62 and further in view of Powell et al. (Pharm Res. 1993 Sep;l0(9): 1268-73, previously cited 10/24/2019.).
Claims 63 and 64 are drawn to the internalization peptide of SEQ ID NO: 6 further comprising one or more D-amino acids.
Tymianski in view of Lindsberg et al. teach a method of inhibiting cerebral ischemia due to endovascular surgery, comprising: administering to a subject undergoing endovascular surgery and a mast cell activation or degranulation blocking agent for the treatment of cerebral ischemia as applied to claims 48-54, 57, and 60-62 above.
Tymianski in view of Lindsberg et al. do not teach one or more D-amino acids in the therapeutic peptide.
Powell et al. teach "For most of the L-amino acid peptides studied, the predominant degradation mechanism is exopeptidase-catalyzed cleavage. Peptides that were protected by D-amino acids at both termini were found to be more stable than predicted" (Abstract). Powell et al. further shows terminal D-amino acid(s) introduced to a peptide significantly enhance the half-life of a modified peptide shown as follows (p1270, Fig 2). Because Powell et al. teach the use of terminal D-amino acid to prevent protein degradation, one of ordinary skill in the art would have been taught and/or suggested to use one or more terminal D-amino acids in Tymianski's therapeutic peptide to enhance its half-life in serum and/or plasma for in vivo use, reading on claims 63-64.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tymianski's therapeutic peptide with Powell’s D-amino acids because Powell et al. teach terminal D-amino acid(s) introduced into a peptide significantly enhance the half-life of a modified peptide (p1270, Fig 2). The combination would have reasonable expectation of success because both references suggest a peptide in contact with human serum or plasma.
Applicant’s Arguments
Applicant's position is that D-amino acid modified Tat-NR2B9c can inhibit cerebral ischemia and induce mast cell degranulation, but that these properties could not have been predicted in advance because replacing L for D amino acids is generally ineffective in creating mimetics of a parent molecule based on Garton et al. (PNAS 115, 1505-1510). The effect of D-amino acids on mast cell degranulation is further unpredictable (Remarks, p9, last two para bridging to p10, para 1).
Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive because the comparison of Garton et al. with the instant compounds as claimed is not proper. Garton’s suggestion of “Simply replacing (L) for (D)-amino acids is generally ineffective as sidechain orientations with respect to the target are completely altered” is based on an all-D retro-inverso isomer of an L-peptide referenced to Li et al. (Bioorg Med Chem. 2013; 21:4045-4050.), but Li’s peptide referenced by Garton et al. does not represent the N- and/or C- terminal modified L-peptide of Tat-NR2B9c taught by Tymianski in view of Lindsberg et al. and Powell et al. Furthermore, applicant does not provide any data of D-amino acid modified Tat-NR2B9c having unpredictable effect on mast cell degranulation to support the unexpected or unpredictable argument. 

3.	Claim 65 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tymianski in view of Lindsberg et al. as applied to claims 48-54, 57, and 60-62 and further in view of Kubes et al. (Cardiovasc Res. 1996 Oct;32(4):699-708., previously cited 3/6/2020.).
Claim 65 is drawn to the mast cell degranulation inhibitor is lodoxamide.
Tymianski in view of Lindsberg et al. teach a method of inhibiting cerebral ischemia as applied to claims 48-54, 57, and 60-62 above.
Tymianski in view of Lindsberg et al. do not explicitly teach a mast cell degranulation blocking agent as lodoxamide.
Kubes et al. teach ischemia/reperfusion- and bacterial toxin- (e.g., antigen of Helicobacter pylori and Clostridium difficile) induced leukocyte recruitment is at least in part mast cell dependent degranulation (Abstract; p700, col 2, Sec 2. Mast cells recruit leukocytes). Kubes et al. teach that Lodoxamide, a mast cell stabilizer, effectively prevents the mast cell degranulation in rat mesentery that is elicited by TX-A exposure (p707, col 1, para 2). Thus, one of ordinary skill in the art would have been suggested and/or motivated to administer lodoxamide to prevent the mast cell degranulation for the treatment of cerebral ischemia, reading on claim 65.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use lodoxamide as a mast cell degranulation blocking agent for the treatment of cerebral ischemia because (i) Tymianski in view of Lindsberg et al. teach a method of administering a composition comprising a mast cell degranulation blocking agent to treat cerebral ischemia and (ii) Kubes et al. teach that Lodoxamide, a mast cell stabilizer, effectively prevents the mast cell degranulation (p707, col 1, para 2). The combination would have reasonable expectation of success because the references teach mast cell degranulation during ischemia.
Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive. See response to arguments above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 48-54, 57, and 60-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1, 5, 7, 15, and 18 of U.S. Patent No. 8,080,518 B2 (the '518 patent, previously cited 11/24/2020) in view of Lindsberg et al. (US 2006/0276455 Al, previously cited 11/24/2020).
Claim 1 of the '518 patent disclosed a method and a pharmaceutical agent comprising (i) administering the pharmacologic agent linked to an internalization peptide to the subject and (ii) administering an anti-inflammatory agent inhibits an inflammatory response from mast cell degranulation (reading mast cell de granulation inhibitor according to claim 15 of the '518 patent induced by the internalization peptide. Claim 5 of the '518 patent disclosed the internalization peptide comprising a tat peptide YGRKKRRQRRR (SEQ ID NO: 2). Claim 7 of the '518 patent disclosed the pharmacologic agent linked to the tat peptide is the peptide of KLSSIESDV (SEQID NO:5). The specification of the '518 patent further defines SEQ ID NO: 6 consisting of YGRKKRRQRRR-KLSSIESDV (col 26, line 39-42) and the composition is administered to treat cerebral ischemia (claim 12 of the '518 patent).
Claims 1, 5, 7, and 15 of the '518 patent do not explicitly teach the method is administered to a subject for inhibiting cerebral ischemia due to endovascular surgery.
Lindsberg et al. teaches administration of a mast cell degranulation inhibitor for the treatment of surgical procedures associated with a recognizable risk of cerebral ischemia [0035] and surgical procedures associated with physical brain handling of brain and meningeal tissues that could cause significant mast cell degranulation through mechanical forces [0042]. Lindsberg et al. suggests a mast cell degranulation-blocking agent administered before, preferably at least 5 minutes, in particular at least 10 minutes before the patient is subjected to conditions, which normally are conducive to cerebral ischemia [0056]. Because both references teach administration of a mast cell degranulation inhibitor for the same purpose to treat cerebral ischemia, one of ordinary skill in the art at the time of this invention was made would have found it obvious to beneficially combine Lindsberg’s mast cell activation/degranulation inhibitor with Tymianski’s fusion peptide YGRKKRRQRRR-KLSSIESDV (TAT-NR2B9c) to treat cerebral ischemia in a subject, satisfying the instant claims 48-54, 57, and 60-62.
Claim 18 of the '518 patent disclosed the composition administered intravenously, further satisfying the instant claims 51-52.

Response to Arguments
Applicant's argument of “We will consider filing a terminal disclaimer if the present claims are otherwise found allowable” filed 8/09/2022 have been fully considered but they are not persuasive because the argument does not overcome the ODP rejection of record.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
06-September-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615